                       Case 1:18-cv-10698-KPF Document 4 Filed 11/16/18 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

   Benjamin Boyd, Graham Bancroft, and Chantelle                      )
    McGuffie, on behalf of themselves and others                      )
                  similarly situated,                                 )
                                                                      )
                            Plaintiff(s)                              )
                                v.
                                                                      )
                                                                      )
                                                                            Civil Action No.   18cv10698
H.E. Sheikh Jassim bin Abdulaziz Al- Thani and H.E.                   )
Sheikha Al Mayassa bint Hamad Al-Thani, jointly and                   )
                     severally                                        )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) H.E. Sheikh Jassim bin Abdulaziz Al- Thani
                                           H.E. Sheikha Al Mayassa bint Hamad Al-Thani

                                           9 E 72nd Street
                                           New York, NY 10021



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Pardalis & Nohavicka, LLP,
                                           950 3rd Avenue, Floor 25
                                           New York, NY 10022




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:    November 16, 2018                                                                /s/ S. James
                                                                                          Signature of Clerk or Deputy Clerk
